                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 In re:                                                               Case No.: 16-4371-JCO
 Dixie Langley,                                                             Chapter 7
     Debtor.



                          MEMORANDUM OPINION AND ORDER

       This matter came before the Court for a hearing on January 15, 2019, on the Chapter 7

Trustee, Daniel Parker Sweet’s Motion to Determine Relative Priority of Claims Against

Settlement Funds, (Doc. 56). The Chapter 7 Trustee, Daniel Parker Sweet (hereinafter,

“Trustee”) was present. No other party or party in interest was present.

                                         JURISDICTION

       This Court has jurisdiction to hear this matter pursuant to 28 U.S.C. §§ 1334 and 157, and

the order of reference of the District Court dated August 25, 2015. This is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2)(A), and the Court has authority to enter a final order.

                                 FACTS AND PROCEEDINGS

       In October of 2016, Debtor was involved in a motor vehicle accident which formed the

basis of a personal injury action in state court. As a result of the motor vehicle accident, USA

rendered care to the Debtor for the total amount of $43,245.96. The state court action was settled

for the gross amount of $25,000.00. On February 28, 2017, the Debtor passed away for reasons

separate from the motor vehicle accident. Debtor was unmarried at the time of her passing, and

is survived by her mother, Patricia B. Allen, and her adult son, Robert C. Langley. Debtor left

no valid will, and no probate estate was opened for the Debtor. Of the $25,000.00 settlement

proceeds, the Debtor claimed $6,832.50 as exempt pursuant to Ala. Code § 43-8-42. (Doc. 51).




  Case 16-04371       Doc 63     Filed 01/30/19 Entered 01/30/19 16:54:22            Desc Main
                                   Document     Page 1 of 6
That amount fell within the $7,500.00 exemption limit under Alabama law for surviving children

and, at the Trustee’s request, was approved by this Court to be disbursed to the heir of the

Debtor, Robert C. Langley. Ala. Code 43-8-111; (Docs. 51, 54). Before the Trustee disbursed

the exempt amount, he learned that USA was asserting a secured claim in the amount of

$43,245.96 secured by a statutory hospital lien against the settlement proceeds. See Claim

Number 4. Because USA’s statutory hospital lien exceeds the gross amount of the settlement

proceeds, there would be no equity therein for the Debtor or her heir to exempt. Accordingly,

the Trustee filed the present Motion to Determine (Doc. 56), which was called for a hearing on

November 27, 2018. The Trustee was present, as was counsel for USA, Thomas Boller. Also

present was Debtor’s mother, Patricia B. Allen. The Court heard argument from the parties and

ordered USA to brief the issue of lien priority, which it did. (See Doc. 61). The motion is now

ripe for determination.

                                    CONCLUSIONS OF LAW

       The issue presented is whether the Debtor may exempt any portion of the settlement

proceeds stemming from her motor vehicle accident over the objection of USA, which claims it

has a statutory hospital lien against the full amount of settlement proceeds, thereby entitling USA

to the full amount of settlement proceeds as payment for the care rendered to Debtor. For the

following reasons, the Court finds that USA has a priority statutory hospital lien and is entitled to

the full amount of settlement proceeds for the care it rendered to the Debtor following the motor

vehicle accident.

                                          Statutory Liens

       A statutory lien is one that is created by statute, arises automatically and is not based on

an agreement to give a lien or on judicial action. 5 Collier on Bankruptcy P 545.01 (16th 2018);




                                               2
  Case 16-04371       Doc 63     Filed 01/30/19 Entered 01/30/19 16:54:22             Desc Main
                                   Document      Page 2 of 6
11 U.S.C. 101(53). Under Alabama law, which is the applicable law in this case, a “hospital in

this state shall have a lien for all reasonable charges for hospital care, treatment, and

maintenance of an injured person who entered such hospital within one week after receiving such

injuries, upon any and all actions, claims, counterclaims, and demands accruing to the person to

whom such care, treatment, or maintenance was furnished, or accruing to the legal

representatives of such person, and upon all judgments, settlements, and settlement agreements

entered into by virtue thereof on account of injuries giving rise to such actions, claims,

counterclaims, demands, judgments, settlements, or settlement agreements and which

necessitated such hospital care, subject, however, to any attorney's lien.” Ala. Code § 35-11-

370. Based on the law set out above, this Court finds that USA has a statutory hospital lien

which satisfies the definition of such under Alabama and bankruptcy law.

                                            Lien Priority

       Having found that USA has a statutory hospital lien, the Court must now determine what

priority attaches to USA’ lien in relation to Debtor’s exemptions. Based on the relevant

bankruptcy law set out below, this Court finds that USA’s lien takes priority over the Debtor’s

exemptions.

       While USA’s lien might appear to constitute an avoidable preference under 11 U.S.C. §

547(b), it is statutorily excluded from being avoided by the trustee pursuant to §§ 547(c)(6) and

545. Section 547(c)(6) states explicitly that a trustee may not avoid a transfer that is “the fixing

of a statutory lien that is not avoidable under section 545” of the Bankruptcy Code. 11 U.S.C.

547(c)(6); In re Spejcher, 2006 WL 6592065, at *2 (Bankr. N.D. Ga. Oct. 30, 2006)(“a trustee’s

ability to avoid the fixing of a statutory lien is limited). Section 545 provides the exclusive

grounds on which a trustee may avoid certain statutory liens. In re Spejcher, 2006 WL 6592065,




                                                3
  Case 16-04371        Doc 63     Filed 01/30/19 Entered 01/30/19 16:54:22              Desc Main
                                    Document      Page 3 of 6
at *2; 5 Collier on Bankruptcy P 545.01 (16th 2018). Unless the statutory lien meets one of the

exceptions in § 545, it may not be avoided. Section 545 states,

               The trustee may avoid the fixing of a statutory lien on property of
               the debtor to the extent that such lien--
               (1) first becomes effective against the debtor--
               (A) when a case under this title concerning the debtor is
               commenced;
               (B) when an insolvency proceeding other than under this title
               concerning the debtor is commenced;
               (C) when a custodian is appointed or authorized to take or takes
               possession;
               (D) when the debtor becomes insolvent;
               (E) when the debtor's financial condition fails to meet a specified
               standard; or
               (F) at the time of an execution against property of the debtor levied
               at the instance of an entity other than the holder of such statutory
               lien;
               (2) is not perfected or enforceable at the time of the
               commencement of the case against a bona fide purchaser that
               purchases such property at the time of the commencement of the
               case, whether or not such a purchaser exists, except in any case in
               which a purchaser is a purchaser described in section 6323 of the
               Internal Revenue Code of 1986, or in any other similar provision
               of State or local law;
               (3) is for rent; or
               (4) is a lien of distress for rent.

11 U.S.C.A. § 545 (West). In this instance, USA’s statutory hospital lien does not fit any of the

exceptions which would permit the Chapter 7 Trustee to avoid its lien. Therefore, by law, the

lien may not be avoided. In re Spejcher, 2006 WL 6592065, at *3. Having determined that the

lien cannot be avoided, the Court must next determine what priority it has.

       This Court considers the legislative intent behind implementing § 545. While the

Bankruptcy Code abhors unequal distribution among creditors which disrupts the priority

scheme that Congress set out in § 507, the policy considerations behind statutory liens must be

considered in determining their relative priority with other creditors. “The tests of § 545 are

designed to determine which statutory liens do not conflict with federal bankruptcy policy.” 5



                                               4
  Case 16-04371       Doc 63     Filed 01/30/19 Entered 01/30/19 16:54:22              Desc Main
                                   Document      Page 4 of 6
Collier on Bankruptcy P 545.01 (16th 2018). “While the variety of statutory liens is extensive,

there are certain types of statutory liens that are found in all or nearly all jurisdictions,” such as

mechanics’ liens, materialmen’s liens, and hospital liens, all who have contributed to enhancing

the value of the debtor’s estate. 5 Collier on Bankruptcy P 545.01 (16th 2018). “To withhold

protection of such liens in bankruptcy cases would give a windfall to the other creditors.” Id.

Though bankruptcy law generally disallows state-created priorities to upset of the priority

scheme set out by Congress in § 507, there are some instances, such as this one, where, because

the “interest is effective against competing claimants outside of bankruptcy . . ., nothing in

bankruptcy law or policy suggests it should not be effective inside bankruptcy as well.” Id.

        The obvious purpose of the hospital lien law is to give medical care providers a source of

compensation for their services from the proceeds of a personal injury settlement. In re

Pohrman, 146 B.R. 570, 574 (Bankr. D. Or. 1992); In re Innis, 181 B.R. 548 (Bankr. N.D. Okla

1995). “To find otherwise would render hospital lien law useless since, in many [instances], a

personal injury settlement can be claimed as exempt” in whole or in part under state law, and in

turn, creating very limited circumstances wherein a hospital lien would attach to settlement

proceeds. Id. Other bankruptcy courts which have considered similar issues regarding the

assertion and priority of hospital liens have reached the same result: that exempt property is not

protected from the enforcement of valid statutory liens. Id.

        Therefore, having considered the arguments of the parties, the relevant state and federal

law, and the record as a whole, this Court finds that USA has a valid statutory hospital lien

entitling it to the full amount of settlement proceeds awarded to the Debtor for the injuries she

sustained as a result of the said motor vehicle accident.

                    Alternative Sources of Satisfying a Statutory Hospital Lien




                                                 5
  Case 16-04371        Doc 63      Filed 01/30/19 Entered 01/30/19 16:54:22              Desc Main
                                     Document      Page 5 of 6
       To the extent that Debtor asserts that USA has a duty to satisfy its statutory hospital lien

from Debtor’s medical insurance policy with Aetna Health and Life Insurance Company, this

Court finds that under Alabama law, no such duty exists. See Alfa Mut. Ins. Co. v. Univ. of S.

Alabama, 243 So. 3d 264, 269 (Ala. Civ. App. 2015) (reversed on other grounds), rev'd sub

nom. Ex parte Alfa Mut. Ins. Co., 243 So. 3d 271 (Ala. 2017) (stating that USA was not required

to mitigate its damages because the statute allows for USA to exercise discretion as to whether to

accept a release of its lien for any reason). However, if it can be found that there was a duty for

USA to seek recompense of its lien from Debtor’s medical insurance policy, this Court finds that

USA complied with that duty when it sought payment from Aetna, but coverage was denied

because certain information was not timely provided to Aetna by the Debtor concerning the

circumstances of the accident. (See Doc. 61-1).

                                          CONCLUSION

       For the foregoing reasons, this Court finds that USA has a valid statutory hospital lien for

care rendered to the Debtor as a result of the accident, and is entitled to the full amount of the

settlement proceeds in satisfaction thereof. The Trustee is ORDERED to disburse the full

amount of settlement proceeds to USA. This Court’s previous Order (Doc. 54) granting the

Debtor a $6,832.50 exemption is hereby fully rescinded and is of no effect.

Dated: January 30, 2019




                                                6
  Case 16-04371        Doc 63     Filed 01/30/19 Entered 01/30/19 16:54:22             Desc Main
                                    Document      Page 6 of 6
